                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION – FLINT

In re:                                                         Case No. 19-31032
STATE ROAD BRIGHTON, LLC,                                      Chapter 7
                                                               Hon. Daniel S. Opperman

                                 Debtor.
                                                    /

                                     TRUSTEE'S MOTION TO REJECT LEASE
                                          PURSUANT TO 11 U.S.C. §365

        The Chapter 7 Trustee, Collene K. Corcoran, hereby files her Motion to Reject the Lease for the Real

Estate located at 9475 Village Place Blvd., Brighton, MI 48116. Pursuant to 11 U.S.C. §365 and in support of

her Motion states as follows:

        1.       The debtor filed a Chapter 7 bankruptcy petition on April 25, 2019.

        2.       Collene K. Corcoran was appointed the Trustee.

        3.      At the time of the filing of the bankruptcy case, the Debtor was leasing business premises

        from Green Oak Owner I, LLC for the operation of a restaurant at 9475 Village Place Blvd,

        Brighton, Michigan.

        4.          The Trustee has determined that there is no benefit to retain the lease and that she

       should reject the lease for the real property located at 9475 Village Place Blvd., Brighton,

       Michigan, as the estate will not be operating the business, and the Trustee has already filed a

       Motion to Sell the Assets at that location to the landlord, Green Oak Owner I, LLC (see court

       docket no. 12).

        5.       11 U.S.C. §365 states in pertinent part as follows:

       (a) Except as provided in sections 765 and 766 of this title and in subsections (b), (c), and (d) of this
       section, the trustee, subject to the court’s approval, may assume or reject any executory contract or
       unexpired lease of the debtor.

        6.      The Trustee believes that the rejection of the lease for the business premises is in the

       best interests of creditors, because the estate will transfer the real estate back to the landlord

       as soon as possible and reduce the liability of the estate for the premises.



  19-31032-jda         Doc 16       Filed 05/24/19          Entered 05/24/19 12:26:42               Page 1 of 6
        WHEREFORE, for the reasons stated herein, the Trustee requests that this Honorable Court grant the

 Trustee’s Motion to Reject Lease Pursuant to 11 U.S.C. §365(a).


                                          Respectfully submitted,

                                          /s/ Collene K. Corcoran
                                          Collene K. Corcoran (P41500)
                                          Attorney for Trustee
                                          PO Box 535
                                          Oxford, MI 48371
                                          (248) 969-9300
                                          trusteecorcoran@gmail.com


Dated: May 24, 2019




   19-31032-jda        Doc 16      Filed 05/24/19       Entered 05/24/19 12:26:42         Page 2 of 6
                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION – FLINT

In re:                                                 Case No. 19-31032
STATE ROAD BRIGHTON, LLC,                              Chapter 7
                                                       Hon. Daniel S. Opperman

                             Debtor.
                                              /

                         ORDER GRANTING TRUSTEE'S MOTION TO REJECT LEASE
                                     PURSUANT TO 11 U.S.C. §365


        This matter having come before the Court on the Trustee's Motion to Reject Lease Pursuant to 11 U.S.C.
§365, and the Court having set the matter for hearing, or the Court finding that there was no response to the
Motion,

        IT IS HEREBY ORDERED that the Trustee's Motion is Granted.

       IT IS HEREBY ORDERED that the estate’s interest in the lease for the premises located at 9475 Village
Place Blvd., Brighton, Michigan 48116, is rejected.




      19-31032-jda      Doc 16      Filed 05/24/19      Entered 05/24/19 12:26:42          Page 3 of 6
                                      UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION – FLINT

In re:                                                         Case No. 19-31032
STATE ROAD BRIGHTON, LLC,                                      Chapter 7
                                                               Hon. Daniel S. Opperman

                                  Debtor.
                                               /
                                       NOTICE OF TIME TO RESPOND TO
                                      TRUSTEE'S MOTION TO REJECT LEASE
                                          PURSUANT TO 11 U.S.C. §365

         Chapter 7 Trustee, Collene K. Corcoran, , has filed papers with this Court to allow the Chapter 7 Trustee to
Reject the Lease for the business at 9475 Village Place Blvd, Brighton, Michigan 48116. The commercial lease was for a
restaurant which was leased from Green Oak Owner I, LLC, and the estate will not be operating any business at that
location. The Trustee believes that the rejection of the lease for the business premises is in the best interests of creditors.
          Your rights may be affected. You should read these papers carefully and discuss them with your
 attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
 consult one).
          If you do not want the court to sustain the Trustee's Motion or if you want the Court to consider your
 views on the motion, within 21 days, you or your attorney must:
          1.       File with the Court a written response or an answer, explaining your position at: 1
                                             United States Bankruptcy Court
                                                   226 W. Second Street
                                                       Flint, MI 48502
          If you mail your response to the court for filing, you must mail it early enough so the court will receive it
          on or before the date stated above. All attorneys are required to file pleadings electronically.
          You must also mail a copy to:
          Collene K. Corcoran, Trustee
          PO Box 535
          Oxford, MI 48371
          2.       If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion
 and you will be served with a notice of the date, time and location of the hearing.
 If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
 in the motion or objection and may enter an order granting that relief.

                                                                /s/ Collene K. Corcoran
 Dated: May 24, 2019                                            Collene K. Corcoran (P41500)
                                                                Attorney for Trustee
                                                                PO Box 535
                                                                Oxford, MI 48371
                                                                (248) 969-9300
                                                                trusteecorcoran@gmail.com


     1 Response or answer must comply with F.R.Civ.P. 8(b), (c) and (e).




       19-31032-jda          Doc 16      Filed 05/24/19         Entered 05/24/19 12:26:42              Page 4 of 6
                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION – FLINT

In re:                                                     Case No. 19-31032
STATE ROAD BRIGHTON, LLC,                                  Chapter 7
                                                           Hon. Daniel S. Opperman

                                 Debtor.
                                                 /

                                            PROOF OF SERVICE

        I certify that on May 24, 2019, I electronically filed the Trustee’s Motion to Reject Lease Pursuant to
11 U.S.C. §365, proposed Order, Notice of Time to Respond, and Proof of Service with the Clerk of the Court
using the ECF system which will send notification of such filing to the following:

 Office of the U.S. Trustee
 Paul.Randel@usdoj.gov

 Michael D. Lieberman
 mike@lgcpllc.com


 and I hereby certify that on May 24, 2019, I have mailed by U.S. Postal Service, postage prepaid, the Trustee’s
 Notice of Time to Respond to Trustee’s Motion to Reject Lease to the following non-ECF participants:

All parties on the attached matrix.


                                                            Respectfully submitted,

                                                            /s/ Collene K. Corcoran
 Dated: May 24, 2019                                        Collene K. Corcoran (P41500)
                                                            Attorney for Trustee
                                                            PO Box 535
                                                            Oxford, MI 48371
                                                            (248) 969-9300
                                                            trusteecorcoran@gmail.com




    19-31032-jda        Doc 16        Filed 05/24/19     Entered 05/24/19 12:26:42           Page 5 of 6
Label Matrix for local noticing                      State Road Brighton, LLC                             Adkison, Need & Allen, PLLC
0645-4                                               13009 W State Road                                   39572 Wood Ave., Ste. 222
Case 19-31032-dof                                    Grand Ledge, MI 48837-9645                           Bloomfield Hills, MI 48304
Eastern District of Michigan
Flint
Fri May 24 12:19:46 EDT 2019
Bluestone Franchising Company, LLC                   CDI                                                  Clark Hill, PLC
Attn: Allan Gantes, Manager                          250 Stevenson Hwy.                                   Attn: David M. Blau, Esq.
P.O. Box 53890                                       Troy, MI 48083-1117                                  151 S Old Woodward Ave., Ste. 200
Irvine, CA 92619-3890                                                                                     Birmingham, MI 48009-6103


Continental Linen Service                            Gordon Food Service                                  Gordon Food Service, Inc.
4200 Manchester Road                                 PO Box 1787                                          Payment Processing Center
Kalamazoo, MI 49001-0835                             Grand Rapids, MI 49501-1787                          Dept. CH 10490
                                                                                                          Palatine, IL 60055-0490


Green Oak Owner 1, LLC                               Green Oak Owner 1, LLC                               Green Oak Owner 1, LLC/REDICO
L-3851                                               c/o David M. Blau, Esq.                              c/o Paul Stodulski
Columbus, OH 43260-0001                              Clark Hill PLC                                       One Towne Square, Ste 1600
                                                     151 S. Old Woodward Ave., Ste. 200                   Southfield, MI 48076-3728
                                                     Birmingham, MI 48009-6103

LaGrasso Brothers                                    Michigan Department of Treasury                      Michigan Department of Treasury
5001 Bellevue                                        Collection Division                                  Department 77569
PO Box 2638                                          PO Box 30168                                         PO Box 77000
Detroit, MI 48202-0638                               Lansing, MI 48909-7668                               Detroit, MI 48277-0569


Michigan Department of Treasury***                   State Road Partners, LLC                             State of Michigan
Collection/Bankruptcy Unit                           Christopher Stevens, Registered Agent                Department of Attorney General
PO Box 30168                                         18635 Canturbury Drive                               PO Box 30213
Lansing, MI 48909-7668                               Livonia, MI 48152-3385                               Lansing, MI 48909-7713


State of Michigan                                    State of Michigan                                    State of Michigan - Sales Tax
MI Accounts Receivable Collection Syst.              Office of Collections                                Department of Treasury
PO Box 30158                                         PO Box 30149                                         Collection Division
Lansing, MI 48909-7658                               Lansing, MI 48909-7649                               PO Box 77003
                                                                                                          Detroit, MI 48277-0003

Collene K. Corcoran                                  Michael D. Lieberman
P.O. Box 535                                         31313 Northwestern Hwy.
Oxford, MI 48371-0535                                Suite 200
                                                     Farmington Hills, MI 48334-2577




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Green Oak Owner 1, LLC                            End of Label Matrix
                                                     Mailable recipients      22
                                                     Bypassed recipients       1
                                                     Total                    23
                   19-31032-jda           Doc 16     Filed 05/24/19           Entered 05/24/19 12:26:42            Page 6 of 6
